      Case 1:20-cr-20175-JEM Document 14 Entered on FLSD Docket 02/24/2020 Page 1 of 1
                                          CO U RT M IN UTES                                              Page5
                                 M agistrate Judge Edw in G .Torres
                        KingBuildingEourtroom 10-5                          Date:2/24/20         Time:10:00a.m.
Defendant:Felipe M oncaleano Botero J#:20859-104 Case#:20-2228-O'SULLIVAN (SEALED)
AUSA:C.
      >-w.
         .Jh
           ,tce Vt                  +.
                                     %               v Attorney:FernandoTamayo,TemporaryCounsel
Violation: Conspiracy to Laun er Bribery Proceeds in U.S.Currency Through BankAccounts
Proceeding: ReportRE:Counsel,PretrialDetention                 CJA Appt:
Bond/PTD Held: Yes C No                 Recomm ended Bond:
                                                               Co-signed by:
 nr surrenderand/ordonotobtainpassports/traveldocs                    Language:English
 C ReporttoPTSas directed/or                  x'saweek/monthby        Disposition:
      phone:        x'saweek/monthinperson                            CASE REM A INS SEALED
 ns Random urinetestingbyPretrialServices                             **prel/Arr3/3/20**
      Treatm entasdeem ed necessary
 R                                                                    -
                                                                           é.        (j
 r    Refrainfrom excessive use ofalcohol

 Rr Parti
        cipateinmentalhealthassessment&treatment                      .
                                                                      -.                 ggg ks o s;
 Rr Maintainorseekfull
                     -timeempl oyment/educati
                                            on                        -                    47
 Rr   Nocontactwithvictims/witnesses                                                        x
 Nr   Nofirearms                                                                                          vz-


 Rr   Nottoencumberproperty                                                         x s&
 Rr   Maynotvisi
               ttransportationestablishments
      HomeConfinement/ElectronicMonitoringand/or
      Curfew             pm to           am ,paid by
      Allow ances:M edicalneeds,courtappearances,attorney visits,
      religious,em ploym ent
 nr Travelextendedto:                                                       '
 Nr other:                                                                fromSpeedyTrialclock
NEXT EOURT APPEARANCE    Date:              Tim e:           Jud e:                        Plate:
Re ortREcounse. Qa                                                                               7T'A-
pTDBondHearing:                     D                     W.e-
prelim/ArraignorRemoval:
statusconference RE:
D.
 A.R./j)()0:Dt/                                Timeincourt:                                      $( '
                           A X /AG knl xs V lq'S- LVJ
